


 

Exhibit 10.30

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

AMONG

 

THE ALLSTATE CORPORATION,

 

ALLSTATE INSURANCE COMPANY

 

AND

 

[NAME OF EXECUTIVE]

(Tier Two)

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

CERTAIN DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II.

 

POST-CHANGE PERIOD

 

8

2.1

 

Position and Duties

 

8

2.2

 

Compensation

 

9

2.3

 

Stock Incentive Awards

 

11

2.4

 

Unfunded Deferred Compensation

 

12

 

 

 

 

 

ARTICLE III.

 

TERMINATION OF EMPLOYMENT

 

12

3.1

 

Disability

 

12

3.2

 

Death

 

13

3.3

 

Cause

 

13

3.4

 

Good Reason

 

15

 

 

 

 

 

ARTICLE IV.

 

COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

 

16

4.1

 

If by Executive for Good Reason or by the Company Other Than for Cause or
Disability

 

16

4.2

 

If by the Company for Cause

 

19

4.3

 

If by Executive Other Than for Good Reason

 

19

4.4

 

If by the Company for Disability

 

19

4.5

 

If Upon Death

 

19

4.6

 

Amount Contested

 

20

 

 

 

 

 

ARTICLE V.

 

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

21

5.1

 

Gross-up for Certain Taxes

 

21

5.2

 

Determination by Executive

 

22

5.3

 

Additional Gross-up Amounts

 

22

5.4

 

Gross-up Multiple

 

23

5.5

 

Opinion of Counsel

 

23

5.6

 

Amount Increased or Contested

 

23

5.7

 

Limitations on Gross-Up Payments

 

25

5.8

 

Refunds

 

26

 

 

 

 

 

ARTICLE VI.

 

EXPENSES AND INTEREST

 

26

6.1

 

Legal and Other Expenses

 

26

6.2

 

Interest

 

27

 

 

 

 

 

ARTICLE VII.

 

NO SET-OFF OR MITIGATION

 

27

7.1

 

No Set-off by Company

 

27

7.2

 

No Mitigation

 

27

 

 

 

 

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

RESTRICTIVE COVENANTS

 

28

8.1

 

Non-Competition

 

28

8.2

 

Non-Solicitation

 

28

8.3

 

Reasonableness of Restrictive Covenants

 

29

8.4

 

Right to Injunction; Survival of Undertakings

 

29

8.5

 

Non-Disparagement

 

30

 

 

 

 

 

ARTICLE IX.

 

NON-EXCLUSIVITY OF RIGHTS

 

30

9.1

 

Waiver of Certain Other Rights

 

30

9.2

 

Other Rights

 

30

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

31

10.1

 

No Assignability

 

31

10.2

 

Successors

 

31

10.3

 

Payments to Beneficiary

 

31

10.4

 

Non-Alienation of Benefits

 

31

10.5

 

No Deference

 

31

10.6

 

Severability

 

31

10.7

 

Amendments

 

31

10.8

 

Notices

 

32

10.9

 

Counterparts

 

32

10.10

 

Governing Law

 

32

10.11

 

Captions

 

32

10.12

 

Number and Gender

 

32

10.13

 

Tax Withholding

 

32

10.14

 

No Waiver

 

32

10.15

 

Joint and Several Liability

 

32

10.16

 

No Rights Prior to Effective Date

 

33

10.17

 

Six-month Delay

 

33

10.18

 

Interpretation to Avoid 409A Penalties

 

33

10.19

 

Entire Agreement

 

33

 

 

ii

--------------------------------------------------------------------------------

 

THE ALLSTATE CORPORATION

 

AMENDED AND RESTATED

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

                The Allstate Corporation, a Delaware corporation (“Allstate”),
Allstate Insurance Company, an Illinois insurance company (“AIC”), and
                                              (“Executive”) are parties to a
Change of Control Employment Agreement originally entered into on
                   (the “Agreement Date”).  To comply with the provisions of
Section 409A of the Internal Revenue Code so as to avoid the imposition of
excise taxes and penalties on the Executive under Section 409A and to amend
certain provisions of the original Agreement, this Amended and Restated
Agreement is entered into, to be effective as of December 31, 2008.

 

PURPOSES

 

                On February 12, 1999 Allstate originally adopted Change of
Control Employment Agreements, and on November 13, 2007 approved certain changes
to the terms of such Agreements.  Allstate has determined that it is in the best
interests of Allstate and its stockholders to assure that the Company will have
the continued service of Executive.  Allstate also believes it is imperative to
reduce the distraction of Executive that would result from the personal
uncertainties caused by a pending or threatened change of control of Allstate,
to encourage Executive’s full attention and dedication to the Company, and to
provide Executive with compensation and benefits arrangements upon a change of
control that will satisfy the expectations of Executive and be competitive with
those of similarly situated corporations.  This Agreement is intended to
accomplish these objectives.

 

 

ARTICLE I.

CERTAIN DEFINITIONS

 

As used in this Agreement, the terms specified below shall have the following
meanings:

 

                1.1           “Accrued Annual Bonus” means the amount of any
Annual Bonus earned and due to be paid but not yet paid to Executive as of the
Executive’s Termination Date, other than amounts that Executive has elected to
defer.

 

                1.2           “Accrued Base Salary” means the amount of
Executive’s Base Salary that is accrued but unpaid as of the Executive’s
Termination Date, other than amounts that Executive has elected to defer.

 

                1.3           “Accrued LTIP Bonus” means the amount of any LTIP
Bonus earned and due to be paid but not yet paid to Executive as of the
Executive’s Termination Date, other than amounts that Executive has elected to
defer.

 

--------------------------------------------------------------------------------


 

 

                1.4           “Accrued Obligations” means, as of any date, the
sum of Executive’s Accrued Base Salary, Accrued Annual Bonus, Accrued LTIP
Bonus, any accrued but unpaid vacation pay, and any other amounts and benefits
that are then due to be paid or provided to Executive by the Company (other than
pursuant to Sections 2.4 or 4.1(b) or any defined benefit or defined
contribution plan of the Company, whether or not qualified under Section 401(a)
of the Code), but have not yet been paid or provided (as applicable).

 

                1.5           “Agreement Date” — see the introductory paragraph
of this Agreement.

 

                1.6           “Agreement Term” means the period commencing on
the Agreement Date and ending on the third anniversary of the Agreement Date or,
if later, such later date to which the Agree­ment Term is extended pursuant to
the following sentence.  Commencing on the second anniversary of the Agree­ment
Date, the Agreement Term shall automatically be extended each day by one day to
create a new one-year term until, at any time after the second anniversary of
the Agreement Date, the Company delivers written notice (an “Expiration Notice”)
to Executive that the Agree­ment shall expire on a date specified in the
Expiration Notice (the “Expiration Date”) that is not less than 12 months after
the date the Expiration Notice is delivered to Executive; provided, how­ever,
that if an Effective Date or an Imminent Control Change Date occurs before the
Expiration Date specified in the Expiration Notice, then such Expiration Notice
shall be void and of no further effect.  “Imminent Control Change Date” means
(i) any date on which a proposal or offer for a Change of Control is presented
to Allstate’s stockholders generally or to any of Allstate’s directors or
executive officers or is publicly announce­d (whether by advertisement, press
release, press interview, public statement, SEC filing or otherwise) or (ii) any
subsequent date as of which such proposal or offer for a Change of Control
remains effective and has not expired or been revoked.

 

                1.7           “AIC” — see the introductory paragraph of this
Agreement.

 

                1.8           “Allstate” — see the introductory paragraph of
this Agreement.


 


      1.9           “ANNUAL BONUS” — SEE SECTION 2.2(B).

 

                1.10         “Annual Performance Period” — see Section 2.2(b).

 

                1.11         “Article” means an article of this Agreement.

 

                1.12         “Base Salary” — see Section 2.2(a).

 

                1.13         “Beneficiary” — see Section 10.3.

 

                1.14         “Board” means the Board of Directors of Allstate
or, from and after the Effective Date of a Change of Control that gives rise to
a Surviving Corporation, the Board of Directors of such Surviving Corporation.

 

 

2

--------------------------------------------------------------------------------


 

 

                1.15         “Bonus Plan” — see Section 2.2(b).

 

                1.16         “Cause” — see Section 3.3(b).

 

                1.17         “CEO” means Chief Executive Officer.

 

                1.18         “Change of Control” means, except as otherwise
provided at the end of this Section, the occurrence of any one or more of the
following:

 

                                                                (a)          
(Voting Power)  any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any
employee benefit plan (or any related trust) of Allstate or any of its
Subsidiaries, acquires or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person of Persons, ownership of
stock of Allstate possessing 30% or more of the combined voting power of all
Voting Securities of Allstate (such a Person or group that is not a Similarly
Owned Company (as defined below), a “More than 30% Owner”), except that no
Change of Control shall be deemed to have occurred solely by reason of such
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the combined voting power of the Voting Securities of such corporation
are then owned, directly or indirectly, by the Persons who were the direct or
indirect owners of the common stock and Voting Securities of Allstate
immediately before such acquisition in substantially the same propor­tions as
their ownership, immediately before such acquisition, of the common stock and
Voting Securities of Allstate, as the case may be (a “Similarly Owned Company”);
or

 

                                                                (b)          
(Majority Ownership) any Person or group (as such term is defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), other than a Subsidiary or any
employee benefit plan (or any related trust) of Allstate or any of its
Subsidiaries, acquires ownership of more than 50% of the voting power of all
Voting Securities of Allstate or of the total fair market value of the stock of
Allstate (such a Person or group that is not a Similarly Owned Company, a
“Majority Owner”), except that no Change of Control shall be deemed to have
occurred solely by reason of such ownership by a Similarly Owned Company; or

 

                                                                (c)          
(Board Composition) a majority of the members of the Board is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election (“Board Turnover”); or

 

                                                                (d)          
(Reorganization) the consummation of a merger, reorganiza­tion, consolidation,
or similar transaction, or of a plan or agree­ment for the sale or other
disposition of all or substantially all of the consolidated assets of Allstate,
or a plan of liquidation of Allstate (any of the foregoing, a “Reorgani­zation
Transac­tion”) that, does not qualify as an Exempt Reorganization Transaction.

 

 

3

--------------------------------------------------------------------------------


 

 

Notwithstanding anything contained herein to the contrary, no transaction or
event shall constitute a Change of Control for purposes of this Agreement unless
the transaction or event constituting the Change of Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)).

 

                1.19         “Code” means the Internal Revenue Code of 1986, as
amended.  Any reference to any section of the Code shall also refer to any
successor provision.

 

                1.20         “Company” means Allstate, AIC and each of
Allstate’s other Subsidiaries.

 

                1.21         “Company Certificate” — see Section 5.1(b).

 

                1.22         “Company Counsel Opinion” — see Section 5.5.

 

                1.23         “Competitive Business” means as of any date
(including during the one-year period commencing on the Termination Date) any
corporation or other Person (and any branch, office or operation thereof) that
engages in, or proposes to engage in:

 

                                                                (a)          
the underwriting, reinsurance, marketing or sale of (i) any form of insurance of
any kind that the Company as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “Allstate Insurance
Product”) or (ii) any other form of insurance that is marketed or sold in
competition with any Allstate Insurance Product, or

 

                                                                (b)          
any other business that as of such date is a direct and material competitor of
the Company;

 

and that is located (i) anywhere in the United States, or (ii) anywhere outside
of the United States where the Company is then engaged in, or proposes to engage
in, any of such activities.

 

                1.24         “Consummation Date” means the date on which a
Reorganiza­tion Transaction is consummated.

 

                1.25         “Disability” -- see Section 3.1(b).

 

                1.26         “Disability Effective Date” — see Section 3.1.

 

                1.27         “Effective Date” means the date on which a Change
of Control first occurs during the Agreement Term.

 

                1.28         “Exchange Act” means the Securities Exchange Act of
1934.

 

4

--------------------------------------------------------------------------------


 

 

                1.29         “Excise Taxes” — see Section 5.1.

 

                1.30         “Executive Counsel Opinion” — see Section 5.5.

 

                1.31         “Executive’s Gross-Up Determination” — see Section
5.2(a).

 


      1.32         “EXEMPT REORGANIZATION TRANSAC­TION” MEANS A REORGANIZATION
TRANSACTION THAT FAILS TO RESULT IN (A) ANY PERSON OR GROUP BECOMING A MORE THAN
30% OWNER OR A MAJORITY OWNER, (B) BOARD TURNOVER, OR (C) A SALE OR DISPOSITION
OF THE ASSETS OF ALLSTATE THAT HAVE A TOTAL GROSS FAIR MARKET VALUE (AS DEFINED
BELOW) EQUAL TO AT LEAST FORTY PERCENT (40%) OF THE TOTAL GROSS FAIR MARKET
VALUE OF ALL OF THE ASSETS OF ALLSTATE IMMEDIATELY BEFORE SUCH TRANSACTION. 
“GROSS FAIR MARKET VALUE” MEANS THE VALUE OF THE ASSETS OF ALLSTATE, OR THE
VALUE OF THE ASSETS BEING DISPOSED OF, DETERMINED WITHOUT REGARD TO ANY
LIABILITIES ASSOCIATED WITH SUCH ASSETS.

                1.33         “Good Reason” -- see Section 3.4(b).

 

                1.34         “Gross-up Multiple” — see Section 5.4.

 

                1.35         “Gross-up Payment” -- see Section 5.1.

 

                1.36         “including” means including without limitation.

 

                1.37         “IRS” means the Internal Revenue Service.

 

                1.38         “IRS Claim” — see Section 5.6.

 

                1.39         “Legal and Other Expenses” — see Section 6.1(a).

 

                1.40         “LTIP” means the Allstate Long-Term Executive
Incentive Compensation Plan (or any successor plan).

 

                1.41         “LTIP Award” means an incentive compensation
opportunity granted under the LTIP.

 

                1.42         “LTIP Bonus” means the amount paid or earned in
respect of an LTIP Award.

 

                1.43         “LTIP Performance Period” means any performance
period designated in accordance with any LTIP approved by the Board or any
committee of the Board.

 

                1.44         “LTIP Target Award” means, in respect of any LTIP
Award, the amount that Exec­u­tive would have been entitled to receive for the
LTIP Perfor­mance Period corresponding to such LTIP Award if the performance
goals established pursuant to such LTIP Award were achieved at the 100% level as
of the end of the LTIP Perfor­mance Period.

 

5

--------------------------------------------------------------------------------


 

 

                1.45         “Lump Sum Value” of an annuity payable pursuant to
a defined benefit plan means, as of a specified date, the present value of such
annuity, as determined, as of such date, under generally accepted actuarial
principles using (i) the applicable interest rate, mortality tables and other
methods and assumptions under Code Section 417(e) as published by the IRS and
used for determin­ing the value of an immediate annuity on the Termination Date
or (ii) if such interest rate and mortality assumptions are no longer published
by the IRS, the interest rate and mortality assumptions determined in a manner
as similar as practicable to the manner by which the Code Section 417(e)
interest rate and mortality assumptions were determined immediately prior to the
IRS’s cessation of publication of such assumptions; provided, however, that if
such defined benefit plan provides for a lump sum distribution and such lump-sum
distribution either (x) is the only payment method available under such plan or
(y) provides for a greater amount than the Lump Sum Value of the Maximum Annuity
available under such plan, then “Lump Sum Value” shall mean such lump sum
amount.

 

                1.46         “Maximum Annuity” means, in respect of a defined
benefit plan (whether or not qualified under Section 401(a) of the Code), an
annuity computed in whatever manner permitted under such plan (including
frequency of annuity payments, attained age (whether determined as of a current
date or as of a future date upon the commence­ment of annuity payments), and
nature of surviving spouse benefits, if any) that yields the greatest Lump Sum
Value.

 


      1.47         “MORE THAN 30% OWNER” — SEE PARAGRAPH (A) OF THE DEFINITION
OF “CHANGE OF CONTROL.”

                1.48         “Notice of Consideration” — see Section 3.3(c).

 

                1.49         “Non-Qualified Plan” — see Section 2.4.

 

                1.50         “Notice of Termination” means a written notice
given in accordance with Section 10.8 that sets forth (i) the specific
termination provision in this Agreement relied on by the party giving such
notice, (ii) in reasonable detail the specific facts and circumstances claimed
to provide a basis for such Termination of Employment, and (iii) if the
Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.

 

                1.51         “Person” means any individual, sole proprietorship,
partnership, joint venture, limited liability company, trust, unincorporated
organization, association, corporation, institution, public benefit
corpo­ration, entity or government instrumentality, division, agency, body or
department.

 

                1.52         “Plans” means plans, programs, or Policies of the
Company.

 

                1.53         “Policies” means policies, practices or procedures
of the Company.

 

6

--------------------------------------------------------------------------------


 

 

                1.54         “Post-Change Period” means the period commencing on
the Effective Date and ending on the second anniversary of the Effective Date.

 

                1.55         “Potential Parachute Payments” — see Section 5.1.

 

                1.56         “Pro-rata Annual Bonus” means, in respect of the
Company’s fiscal year during which the Termination Date occurs, an amount equal
to the product of Executive’s Target Annual Bonus (determined as of the
Termination Date) multiplied by a fraction, the numerator of which equals the
number of days from and including the first day of such fiscal year through and
including the Termination Date, and the denominator of which equals 365.

 

                1.57         “Pro-rata LTIP Bonus” means an amount equal to the
sum of each of the following amounts:  for each LTIP Performance Period that is
in effect as of a Termination Date, Executive’s LTIP Target Award for such LTIP
Performance Period multiplied by a fraction, the numerator of which equals the
number of days from and including the beginning of such LTIP Performance Period
through and including the Termination Date, and the denominator of which equals
the aggregate number of days in such LTIP Performance Period.

 

                1.58         “Refund Claim” — see Section 5.6.

 

                1.59         “Reorganization Transaction” — see clause (d) of
the definition of “Change of Control.”

 

                1.60         “Restricted Shares” means shares of restricted
stock, restricted stock units or similar awards.

 

                1.61         “SEC” means the Securities and Exchange Commission.

 

                1.62         “Section” means, unless the context otherwise
requires, a section of this Agreement.

 

                1.63         “SERP” means a supplemental executive retirement
Plan that is a Non-Qualified Plan.

 

                1.64         “Stock Options” means stock options, stock
appreciation rights (including limited stock appreciation rights), or similar
awards.

 

                1.65         “Subsidiary” means any corporation, business trust,
limited liability company or partnership with respect to which Allstate owns,
directly or indirectly, Voting Securities representing more than 50% of the
aggregate voting power of the then-outstanding Voting Securities.

 

                1.66         “Surviving Corporation” means the corporation
resulting from a Reorganization Transaction or, if securities representing at
least 50% of the aggregate Voting Power of such

 

 

7

--------------------------------------------------------------------------------


 

resulting corporation are directly or indirectly owned by another corporation,
such other corporation.

 

                1.67         “Target Annual Bonus” as of any date means the
amount equal to the product of Base Salary determined as of such date multiplied
by the per­cent­age of such Base Salary to which Exec­u­tive would have been
entitled immedi­ately prior to such date under any Bonus Plan for the Annual
Perfor­mance Period for which the Annual Bonus is award­ed if the performance
goals established pursuant to such Bonus Plan were achieved at the 100% level as
of the end of the Annual Perfor­mance Period.

 

                1.68         “Taxes” means federal, state, local and other
income, employment and other taxes.

 

                1.69         “Termination Date” means the date of the receipt of
the Notice of Termination by Executive (if such Notice is given by the Company)
or by the Company (if such Notice is given by Executive), or any later date, not
more than 15 days after the giving of such Notice, specified in such Notice;
provided, however, that:

 

                                                                (a)           if
Executive’s employment is terminated by reason of death or Disability, the
Termination Date shall be the date of Executive’s death or the Disability
Effective Date (as defined in Section 3.1(a)), as applicable; and

 

                                                                (b)           if
no Notice of Termination is given, the Termination Date shall be the last date
on which Executive is employed by the Company.

 


                1.70         “TERMINATION OF EMPLOYMENT” MEANS ANY TERMINATION
OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, WHETHER SUCH OCCURS BY REASON OF
(A) THE INITIATIVE OF ANY COMPANY OR EXECUTIVE OR (B) THE DEATH OF EXECUTIVE;
PROVIDED THAT SUCH TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN THE
MEANING OF TREASURY REGULATION 1.409A-1(H).

                1.71         “Voting Securities” of a corporation means
securities of such corporation that are entitled to vote generally in the
election of directors of such corporation.

 

 

ARTICLE II.

POST-CHANGE PERIOD

 

                2.1           Position and Duties.

 

                                                                (a)          
During the Post-Change Period, (x) Executive’s authority, responsibilities (not
including reporting responsibili­ties), and duties shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period immediately before
the

 

8

--------------------------------------------------------------------------------


 

Effective Date and (y) Executive’s services shall be performed at the location
where Executive was employed immediate­ly before the Effective Date or any other
location which does not constitute a material geographic change from the former
location.

 

                                                                (b)          
During the Post-Change Period (except during any periods of vacation to which
Executive is entitled and any authorized sick, disability or other leave of
absence), Executive shall devote Executive’s full attention and time to the
business and affairs of the Com­pany and, to the extent necessary to discharge
the duties assigned to Executive in accor­dance with this Agreement, to use
Executive’s best efforts to perform such duties.  During the Post-Change Period,
Executive may (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (iii) manage personal invest­ments, so long as such activities
are consistent with the Policies of the Company at the Effective Date and do not
significantly interfere with the perfor­mance of Executive’s duties under this
Agreement.  To the extent that any such activities have been conducted by
Executive immediately prior to the Effective Date and were consis­tent with the
Policies of the Company at the Effective Date, the continued conduct of such
activities (or activities similar in nature and scope) after the Effective Date
shall not be deemed to interfere with the perfor­mance of Executive’s duties
under this Agreement.

 

                2.2           Compensation.

 

                                                                (a)          
Base Salary.  During the Post-Change Period, the Company shall pay or cause to
be paid to Executive an annual base salary in cash, which shall be paid in a
manner consistent with the Company’s payroll practices in effect immediate­ly
before the Effective Date, at an annual rate not less than 12 times the highest
monthly base salary paid or payable to Executive by the Company in respect of
the 12-month period immediately before the Effective Date (such annual rate
salary, the “Base Salary”).  During the Post-Change Period, the Base Salary
shall be reviewed at least annually and shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
awarded to other peer execu­tives of the Company. Any increase in Base Salary
shall not limit or reduce any other obligation of the Company to Executive under
this Agree­ment.  After any such increase, the Base Salary shall not be reduced
and “Base Salary” shall thereafter refer to the increased amount.

 

                                                                (b)          
Annual Bonus.  The Company shall also pay or cause to be paid to Executive a
bonus (the “Annual Bonus”), which shall not be less than the Target Annual Bonus
determined as of the Effective Date, for each Annual Perfor­mance Period that
ends during the Post-Change Period.  “Annual Performance Period” means each
period designated in accordance with any annual bonus arrangement or Plan (a
“Bonus Plan”) that is based on performance and approved by the Board or any
committee of the Board, or in the absence of any Bonus Plan or any such
designated period of time, each calendar year.

 

 

9

--------------------------------------------------------------------------------

 

                                (c)           LTIP Bonus.  The Company shall
also:

 

                                                                               
(i)            pay or cause to be paid to Executive an LTIP Bonus equal to the
LTIP Target Award for each LTIP Award for which an LTIP Performance Period is in
effect as of the Effective Date; and

 

                                                                               
(ii)           throughout the Post-Change Period, grant LTIP Awards to Executive
as follows:

 

                                               
                                                (1)           LTIP Awards shall
be granted no less frequently than is contemplated by the terms of the LTIP and
the Company’s practices thereunder, as such terms and practices are in effect
immediately prior to the Effective Date;

 

                                               
                                                (2)           each such LTIP
Award shall provide for the payment of a percentage of Executive’s Base Salary
in effect at the beginning of the Performance Period applicable to such LTIP
Award that is no less than the average of the Target LTIP Percentages (as
defined below) for all of Executive’s LTIP Awards outstanding immediately prior
to the Effective Date; and

 

                                               
                                                (3)           the target
performance goals established for each such LTIP Award shall be substantially
comparable to the target perfor­mance goals under Executive’s LTIP Awards
outstanding on the Effective Date;

 

                                                “Target LTIP Per­centage” means,
in respect of any LTIP Award, the per­cent­age of Executive’s Base Salary
(determined as of the beginning of the applicable LTIP Performance Period) that
Executive would be entitled to receive after the completion of the applicable
LTIP Perfor­mance Period if the performance goals applicable to such LTIP Award
as of the date immedi­ately prior to the Effective Date were achieved at the
100% level.

 

                                                                (d)          
Incentive, Savings and Retirement Plans.  Executive shall also be entitled to
participate during the Post-Change Period in all cash and equity incentive
(including long-term incentives), savings and retirement Plans applicable to
other peer executives of the Company, but in no event shall such Plans provide
Executive with incentive (including long-term incentives), savings and
retirement benefits during the Post-Change Period that are materially less
valuable or have terms materially less favorable, in the aggregate, than the
most valuable and favorable of those provided by the Company for Executive under
such Plans as in effect at any time during the 90-day period immediately before
the Effective Date.

 

                                                                (e)          
Welfare Benefit Plans.  During the Post-Change Period­, Executive and
Executive’s family shall be eligible to participate in, and receive all benefits
under, welfare

 

 

10

--------------------------------------------------------------------------------


 

benefit Plans provided by the Company (including medical, prescription, dental,
disability, salary continuance, individual life, group life, dependent life,
accidental death and travel accident insurance Plans) and applicable to other
peer executives of the Company and their families, but in no event shall such
Plans provide benefits during the Post-Change Period­ that are materially less
favorable, in the aggregate, than the most favorable of those provided to
Executive under such Plans as in effect at any time during the 90-day period
immediately before the Effective Date.

 

                                                                (f)           
Fringe Benefits.  During the Post-Change Period, Executive shall be entitled to
fringe benefits in accordance with the most favorable Plans applicable to peer
executives of the Company, but in no event shall such Plans provide fringe
benefits that are material­ly less favorable, in the aggregate, than the most
favorable of those provided by the Company to Executive under such Plans in
effect at any time during the 90-day period immediately before the Effective
Date.

 

                                                                (g)          
Expenses.  During the Post-Change Period, Executive shall be entitled to prompt
reimbursement of all reasonable employment-related expenses incurred by
Executive upon the Company’s receipt of accountings in accordance with the most
favorable Policies applicable to peer executives of the Company, but in no event
shall such Policies be materially less favorable, in the aggregate, than the
most favorable of those provided by the Company for Executive under such
Policies in effect at any time during the 90-day period immediately before the
Effective Date.

 

                                                                (h)          
Office and Support Staff.  During the Post-Change Period, Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance in accordance with the
most favorable Policies applicable to peer executives of the Com­pany, but in no
event shall such Policies be materially less favorable, in the aggregate, than
the most favorable of those provided by the Company for Executive under such
Policies in effect at any time during the 90-day period immediately before the
Effective Date.

 

                                                                (i)           
Vacation.  During the Post-Change Period, Executive shall be entitled to paid
vacation in accordance with the most favorable Policies applicable to peer
executives of the Company, but in no event shall such Policies be materially
less favorable, in the aggregate, than the most favorable of those provided by
the Company for Executive under such Policies in effect at any time during the
90-day period immediately before the Effective Date.

 

                2.3           Stock Incentive Awards.  On the Effective Date of
a Change of Control (i) all of Executive’s unvested Stock Options then
outstanding (whether granted before or after the Agreement Date) shall
immediately become fully vested and exercisable, and (ii) all of Executive’s
Restricted Shares then outstanding shall immediately become fully vested and
nonforfeitable.  This Section amends all award agreements dated as of any date
before the Agreement Date.  Accordingly, all provisions of such award agreements
relating to a change of control of the

 

11

--------------------------------------------------------------------------------


 

Company, including all grants of limited stock appreciation rights, are hereby
cancelled effective as of the Agreement Date.

 

                2.4           Unfunded Deferred Compensation.  On the Effective
Date of a Change of Control, Executive shall become fully vested in all benefits
previously accrued under any de­ferred compensation Plan (including a SERP) that
is not qualified under Section 401(a) of the Code (a “Non-Qualified Plan”). 
Within five busi­ness days after the Effective Date of a Change of Control, the
Company shall pay to Executive a lump-sum cash amount equal to:

 

                                                                (a)          
the sum of the Lump-Sum Values of all Maximum Annuities that are payable
pursuant to all defined benefit Non-Qualified Plans, plus

 

                                                                (b)          
the sum of Executive’s account balances under all defined contribution
Non-Qualified Plans.

 

To the extent that, if, for any reason, any portion of such Non-Qualified Plan
benefit is not so paid, the Company shall pay Executive in lieu thereof a
lump-sum cash payment equal to such unpaid portion within the five-busi­ness day
period specified in the preceding sentence.

 

 

ARTICLE III.

TERMINATION OF EMPLOYMENT

 

                3.1           Disability.

 

                                                                (a)          
During the Post-Change Period, the Company may terminate Executive’s employment
because of Executive’s Disability by giving Executive or his legal
representative, as applicable, (i) written notice in accordance with
Section 10.8 of the Company’s intention to terminate Executive’s employment
pursuant to this Section and (ii) a certification of Executive’s Disability by a
physician selected by the Company or its insurers, subject to the consent of
Executive or Executive’s legal representa­tive, which consent shall not be
unreason­ably withheld or delayed.  Executive’s employment shall terminate
effective on the 30th day (the “Disability Effective Date”) after Executive’s
receipt of such notice unless, before the Disability Effective Date, Executive
shall have resumed the full-time performance of Executive’s duties.

 

                                                                (b)          
“Disability” means any medically determinable physical or mental impairment of
an Executive that:

 

                                                                               
(i)            has lasted for a continuous period of not less than (x) six
months or (y) such longer period, if any, that is available to Executive under
the Company’s Policies relating to the continuation of employee status after the
onset of disability, as such Policies are in effect when Disability is
determined, but in no event shall such Policies be materially less favorable to
the Executive than the most favorable

 

12

--------------------------------------------------------------------------------


 

of such Policies in effect for peer executives at any time during the 90-day
period immediately before the Effective Date,

 

                                                                               
(ii)           can be expected to be permanent or of indefinite duration, and

 

                                                                               
(iii)          renders Executive unable to perform the duties required under
this Agreement.

 

                3.2           Death.  Executive’s employment shall terminate
automatically upon Executive’s death during the Post-Change Period.

 

                3.3           Cause.

 

                                                                (a)          
During the Post-Change Period, the Company may terminate Executive’s employment
for Cause solely in accordance with all of the substantive and procedural
provisions of this Section.

 

                                                                (b)          
“Cause” means any one or more of the following:

 

                                                                               
(i)            Executive’s conviction of a felony or other crime involving
fraud, dishonesty or moral turpitude;

 

                                                                               
(ii)           Executive’s willful or reckless material misconduct in the
performance of Executive’s duties;

 

                                                                               
(iii)          Executive’s habitual neglect of duties; or

 

                                                                               
(iv)          Executive’s willful or intentional breach of this Agreement;

 

                                                provided, however, that for
purposes of clauses (ii), (iii), and (iv), Cause shall not include any one or
more of the following:

 

                                               
                                                (1)           bad judgment or
negligence;

 

                                               
                                                (2)           any act or
omission believed by Executive in good faith to have been in or not opposed to
the interest of the Company (without intent of Executive to gain, directly or
indirectly, a profit to which Executive was not legally entitled);

 

                                               
                                                (3)           any act or
omission with respect to which a determination could properly have been made by
the Board that Executive had satisfied the applicable standard of conduct for
indemnification or reimbursement under Allstate’s by-laws, any applicable
indemnification agreement, or applicable law, in each case as in effect at the
time of such act or omis­sion; or

 

13

--------------------------------------------------------------------------------


 

                                               
                                                (4)           any act or
omission with respect to which Executive receives a Notice of Consideration­ (as
defined below) more than six months after the earliest date on which any member
of the Board, not a party to the act or omission, knew or should have known of
such act or omission; and

 

                                                further provided, that if a
breach of this Agreement involved an act or omission based on Executive’s good
faith and reasonable belief that Executive’s act or omission was in the best
interests of the Company or was required by applicable law or administrative
regulation, such breach shall not constitute Cause unless the Company gives
Executive written notice of such breach that specifically refers to this Section
and, within 30 days after such notice is given, Executive fails to cure such
breach to the fullest extent that it is curable.

 

                                                                (c)          
The Company shall strictly observe each of the following procedures in
connection with any Termination of Employment for Cause:

 

                                                                               
(i)            A meeting of the Board shall be called for the stated purpose of
determining whether Executive’s acts or omissions satisfy the requirements of
Section 3.3(b) and, if so, whether to terminate Executive’s employment for
Cause.

 

                                                                               
(ii)           Not less than 30 days prior to the date of such Board meeting,
the Company shall provide Executive and each member of the Board written notice
(a “Notice of Consider­ation”) that includes (x) a detailed description of the
acts or omissions alleged to constitute Cause, (y) the date, time and location
of such meeting of the Board and (z) Executive’s rights under clause (iii)
below.

 

                                                                               
(iii)          Executive shall have the opportuni­ty to present to the Board a
written response to the Notice of Consider­ation.  Executive shall not have any
right to appear before the Board.

 

                                                                               
(iv)          Executive’s employment may be terminated for Cause only if (x) the
acts or omissions specified in the Notice of Consider­ation did in fact occur
and do constitute Cause as defined in this Section, (y) the Board makes a
specific determina­tion to such effect and to the effect that Executive’s
employ­ment should be terminated for Cause and (z) the Company thereafter
provides Executive with a Notice of Termination which specifies in specific
detail the basis of such Termina­tion of Employ­ment for Cause and which Notice
shall be consistent with the reasons set forth in the Notice of
Consid­er­ation.  The Board’s determina­tion specified in clause (y) of the
preceding sentence shall require the affirmative vote of at least 75% of the
members of the Board.

 

                                                                               
(v)           In the event that the existence of Cause shall become an issue in
any action or proceeding between the Company and Executive, the Company shall,
notwith­standing the determination referenced in clause (iv) of this Section
3.3(c),

 

14

--------------------------------------------------------------------------------


 

have the burden of establish­ing that the actions or omissions specified in the
Notice of Consideration did in fact occur and do constitute Cause and that the
Company has satisfied the procedural requirements of this Section 3.3(c).  The
satisfaction of the Company’s burden shall require clear and convincing
evidence.

 

                3.4           Good Reason.

 

                                                                (a)          
During the Post-Change Period, Executive may terminate his employment for Good
Reason in accordance with the substantive and procedural provisions of this
Section.  A Termination of Employment for Good Reason will be deemed to have
occurred during the Post-Change Period if Executive gives notice as provided in
Section 3.4(d) within the Post-Change Period and the Termination of Employment
is no more than thirty (30) days after the expiration of the cure period
described in Section 3.4(e).

 

                                                                (b)          
“Good Reason” means the first to occur of the following actions or omissions
that, unless otherwise specified, occurs during a Post-Change Period without the
consent of Executive:

 

                                                                               
(i)            a material diminution in Executive’s base compensation;

 

                                                                               
(ii)           any material diminution in Executive’s authority, duties, or
responsibilities as set forth in Paragraph 2.1(a);

 

                                                                               
(iii)          any material diminution in the authority, duties, or
responsibilities of the person to whom Executive reports;

 

                                                                               
(iv)          a material change in the geographic location at which Executive
must perform services; or

 

                                                                               
(v)           any other action or inaction that constitutes a material breach of
this Agreement by the Company.

 

                                                                (c)          
Any reasonable determination by Executive that any of the events specified in
subsection (b) above has occurred and constitutes Good Reason shall be
conclusive and binding for all purposes, unless the Company establishes by clear
and convincing evidence that Executive did not have any reasonable basis for
such determination.

 

                                                                (d)           In
the event of any Termination of Employ­ment by Executive for Good Reason,
Executive shall notify the Company of the events constituting such Good Reason
by a Notice of Termination within ninety days of the date Executive should have
known of the events constituting Good Reason.

 

15

--------------------------------------------------------------------------------


 


                (E)           COMPANY SHALL HAVE THIRTY DAYS FROM THE DATE
EXECUTIVE PROVIDES NOTICE OF TERMINATION PURSUANT TO SECTION 3.4(D) TO REMEDY
THE CONDITIONS CONSTITUTING GOOD REASON DURING WHICH PERIOD NO TERMINATION FOR
GOOD REASON SHALL BE DEEMED TO HAVE OCCURRED.


(F)            IF THE COMPANY HAS NOT REMEDIED THE CONDITIONS CONSTITUTING GOOD
REASON WITHIN THE THIRTY-DAY PERIOD DESCRIBED IN SECTION 3.4(E), THEN, IN ORDER
FOR EXECUTIVE’S TERMINATION TO CONSTITUTE A TERMINATION FOR GOOD REASON, THE
DATE OF TERMINATION OF EMPLOYMENT MUST OCCUR NO LATER THAN TWELVE (12) MONTHS
AFTER THE DATE OF THE FIRST ACTION OR OMISSION CONSTITUTING GOOD REASON.

ARTICLE IV.

COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

 

                4.1           If by Executive for Good Reason or by the Company
Other Than for Cause or Disability.  If, during the Post-Change Period, the
Company terminates Executive’s employment other than for Cause or Disability, or
if Executive terminates employment for Good Reason, the Company’s sole
obligations to Executive under Sections 2.1 and 2.2 and this Article shall be as
follows:

 

                                                                (a)          
The Company shall pay Executive, in addition to all vested rights arising from
Executive’s employment as specified in Article II, a lump-sum cash amount equal
to the sum of the following:

 

                                                                               
(i)            all Accrued Obligations;

 

                                                                               
(ii)           Executive’s Pro-rata Annual Bonus reduced (but not below zero) by
the amount of any Annual Bonus paid to Executive with respect to the Company’s
fiscal year in which the Termination Date occurs;

 

                                                                               
(iii)          Executive’s Pro-rata LTIP Bonus reduced (but not below zero) by
the amount of any LTIP Bonus paid to Executive with respect to the Company’s
fiscal year in which the Termination Date occurs;

 

                                                                               
(iv)          all amounts previously deferred by, or accrued to the benefit of,
Executive under any defined contribution Non-Qualified Plans, whether or not
vested, together with any accrued earnings thereon, to the extent that such
amounts and earnings have not been previously paid by the Company (whether
pursuant to Section 2.4 or otherwise);

 

                                                                               
(v)           an amount equal to two (2.0) times the sum of (y) Base Salary, and
(z) the Target Annual Bonus, each determined as of the Termination Date;
provided, however, that any reduction in Executive’s Base Salary or Target
Annual Bonus that would qualify as Good Reason shall be disregarded for this
purpose; and

 

 

16

--------------------------------------------------------------------------------

 

(vi)          to the extent not paid pursuant to clause (iv) of this Section
4.1(a), an amount equal to the sum of the value of the unvested portion of
Executive’s accounts or accrued benefits under any defined contribution Plan
(whether or not qualified under Section 401(a) of the Code) maintained by the
Company as of the Termination Date and forfeited by Executive by reason of the
Termination of Employment.

 

Such lump-sum amount shall be paid no more than five business days after the
date of  Termination of Employment.

 

(b)           The Company shall pay Executive, in lieu of all benefits under all
defined benefit Non-Qualified Plans that have accrued on or before the
Termination Date but remain unpaid as of such date, a lump-sum cash amount equal
to the positive difference, if any, between:

 

(i)            the sum of the Lump-Sum Values of each Maximum Annuity that would
be payable to Executive under any defined benefit Plan (whether or not qualified
under Section 401(a) of the Code) if Executive had:

 

(1)           become fully vested in all such benefits to the extent that such
benefits are unvested as of the Termination Date,

 

(2)           attained as of the Termination Date an age that is two years
greater than Executive’s actual age,

 

(3)           accrued a number of years of service (for purposes of determining
the amount of such benefits, entitle6nment to early retirement benefits, and all
other purposes of such defined benefit plans) that is two years greater than the
number of years of service actually accrued by Executive as of the Termination
Date, and

 

(4)           received the lump-sum severance benefits specified in Section
4.1(a) (excluding all LTIP Bonuses, and all amounts in respect of Stock Options
or Restricted Shares, if any) as covered compensation in equal monthly
installments during the two-year period following Termination of Employment,

 

minus

 

(ii)           the sum of (x) the Lump-Sum Values of the Maximum Annuity
benefits vested and payable (whether currently or at some future date) to
Executive under each defined benefit Plan that is qualified under Section 401(a)
of the Code and (y) the aggregate amounts simultaneously or previously paid
(whether pursuant to Section 2.4 or otherwise) to Executive under the defined
benefit Plans (whether

 

 

17

--------------------------------------------------------------------------------


or not qualified under Section 401(a) of the Code) described in clause (i) of
this Section 4.1(b).

 

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.

 

(c)           (i) On the date of Termination of Employment, all of Executive’s
unvested Stock Options then outstanding (whether granted before or after the
Agreement Date) shall immediately become fully vested and exercisable, and (ii)
all of Executive’s Restricted Shares then outstanding shall immediately become
fully vested and nonforfeitable.  This Section amends all award agreements dated
as of any date before the Agreement Date. Accordingly, all provisions of such
award agreements relating to a change of control of the Company, including all
grants of limited stock appreciation rights, are hereby cancelled effective as
of the Agreement Date.

 

(d)           All of Executive’s then-outstanding Stock Options that were
granted after the Agreement Date, whether vested on or before the date of
Termination of Employment, shall thereafter remain exercisable until the last to
occur of (x) the first anniversary of the date of Termination of Employment, and
(y) any period provided in the applicable stock option agreement or stock option
plan as then in effect, but in no event shall such period of exercisability
continue after the earlier of (i) the date on which such Stock Options would
have expired if Executive had remained an employee of the Company, or (ii) the
tenth anniversary of the original date of the Stock Option grant.

 

(e)           Within five business days after the date of Executive’s
Termination of Employment, the Company shall deliver to Executive certificates
for all Restricted Shares theretofore held by or on behalf of the Company.

 

(f)            The Company shall pay on behalf of Executive all reasonable fees
and costs charged by the outplacement firm selected by Executive to provide
outplacement services to Executive that are incurred no later than the end of
the second year following the year in which the Termination of Employment
occurs.

 

(g)           During the period of time which Executive would be entitled to
continuation coverage under a Company-sponsored group health plan under Section
4980 of the Code or such later date as any Plan may specify, the Company shall
continue to make available to Executive and Executive’s family welfare benefits
(including medical, prescription, dental, disability, salary continu­ance,
individual life, group life, accidental death and travel accident insurance
plans and programs) that are at least as favorable as the most favorable Plans
of the Company applicable to other peer executives and their families as of the
Termination Date, but which are in no event less favorable than the most
favorable Plans of the Company applicable to other peer executives and their
families during the 90-day period immediately before the Effective Date.  The
cost of such welfare benefits, including continuation coverage required by
Section 4980 of the Code (“COBRA”), to

 

 

18

--------------------------------------------------------------------------------


Executive shall not exceed the cost of such benefits to Executive immediately
before the Termination Date or, if less, the Effective Date.  Executive’s rights
under this Section shall be co-extensive with any post-termination continuation
coverage Executive may have pursuant to applicable law, including COBRA. 
Accordingly, in order to receive this coverage, Executive shall timely elect
continuation coverage under COBRA for Executive and Executive’s covered
dependents.  Notwith­standing any of the above, such welfare benefits shall be
secondary to any similar welfare benefits provided by Executive’s subsequent
employer as provided in the Plans.

 

4.2           If by the Company for Cause.  If the Company terminates
Executive’s employment for Cause during the Post-Change Period, the Company’s
sole obligation to Executive under Sections 2.1 and 2.2 and this Article shall
be to pay Executive a lump-sum cash amount equal to all Accrued Obligations
determined as of the Termination Date.

 

4.3           If by Executive Other Than for Good Reason.  If Executive
terminates employment during the Post-Change Period other than for Good Reason,
Disability or death, the Company’s sole obligation to Executive under Sections
2.1 and 2.2 and this Article shall be to pay Executive a lump-sum cash amount
equal to all Accrued Obligations determined as of the Termination Date.

 

4.4           If by the Company for Disability.  If the Company terminates
Executive’s employment by reason of Executive’s Disability during the
Post-Change Period, the Company’s sole obligation to Executive under Sections
2.1 and 2.2 and this Article shall be as follows:

 

(a)           to pay Executive a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date, and

 

(b)           to provide Executive disability and other benefits after the
Termination Date that are not less favorable to Executive than the most
favorable of such benefits then available under Plans of the Company to disabled
peer executives of the Company.

 

Such disability and other benefits shall also be not materially less favorable,
in the aggregate, to Executive than the most favorable of the disability and
other benefits available to Executive under such Plans in effect at any time
during the 90-day period immediately preceding the Effective Date.

 

4.5           If Upon Death.  If Executive’s employment is terminated by reason
of Executive’s death during the Post-Change Period, the Company’s sole
obligations to Executive under Sections 2.1 and 2.2 and this Article shall be as
follows:

 

(a)           to pay Executive’s estate or Beneficiary a lump-sum cash amount
equal to all Accrued Obligations; and

 

(b)           to provide Executive’s estate or Beneficiary survivor and other
benefits that are not less than the most favorable survivor and other benefits
then available under Plans of the Company to the estates or the surviving
families of peer executives of the Company.

 

 

19

--------------------------------------------------------------------------------


Such survivor benefits shall also be no less favorable, in the aggregate, than
the most favorable of the survivor benefits available to Executive under such
Plans in effect at any time during the 90-day period immediately preceding the
Effective Date.

 

4.6                                 Amount Contested.

 

(a)           In the event of any dispute between the Company and Executive as
to the nature or extent of the Company’s obligation to make any payments or
provide other benefits to Executive or Executive’s family pursuant to Sections
4.1 or 2.4, Executive shall have the right, exercisable by written notice given
to the Company within 90 days after the Executive believes a payment or
provision of benefits should have occurred, to obtain, within 30 days after the
Company’s receipt of Executive’s demand therefor, a written certificate prepared
by the Company and certified by Allstate’s independent auditors (a “Section 4.6
Certificate”). The Section 4.6 Certificate shall specify in detail either (i)
the amount and nature of each payment or other benefit that the Company believes
is then due and owing to Executive pursuant to Section 2.4 or 4.1, as
applicable, or (ii) if the Company asserts that the conditions to Executive’s
entitlement to severance or other benefits pursuant to Section 4.1 or 2.4, as
applicable, have for any reason not been satisfied, the amount and nature of
each payment or other benefit that the Company believes would be due and owing
to Executive pursuant to Section 4.1 or 2.4, as applicable, if all of such
applicable conditions had been fully satisfied.  Executive may not demand more
than one Section 4.6 Certificate in respect of his rights under Section 4.1 or
more than one Section 4.6 Certificate in respect of his rights under
Section 2.4.

 

(b)           Each Section 4.6 Certificate shall include schedules that specify
in detail how each amount or other benefit specified therein was computed,
together with appropriate references to specific provisions of this Agreement or
of any applicable Plans or Policies of the Company, copies of which Plans or
Policies shall be attached to such schedules.

 

(c)           The Company shall be precluded from asserting that any portion of
the payments or other benefits due to Executive pursuant to Section 4.1 or 2.4,
as applicable, is less than the amount specified in the Section 4.6 Certificate.
The Section 4.6 Certificate shall in no event be binding on Executive and
Executive shall have the right to assert that any or all of the payments or
other benefits to be provided pursuant to Section 4.1 or 2.4 are greater than or
different from those specified in the Section 4.6 Certificate.

 

(d)           If the Company shall for any reason fail to deliver to Executive a
Section 4.6 Certificate in compliance with this Section within 30 days after the
Company’s receipt of Executive’s written demand therefor, Executive’s
determination of the amount and nature of payments or other benefits due to
Executive (i) pursuant to Section 4.1 and set forth in an Executive’s Severance
Determination (as defined below) or (ii) pursuant to Section 2.4 and set forth
in an Executive’s Deferred Compensation Determination (as defined below) shall
be conclusive and binding for all purposes of this Agreement unless the Company
shall establish, by clear and convincing evidence, that Executive’s Severance
Determination or

 

 

20

--------------------------------------------------------------------------------


Executive’s Deferred Compensation Determination, as applicable, is incorrect and
that a different amount (which may be zero or a positive amount) or nature of
payments or other benefits is correct.  “Executive’s Severance Determination”
means an opinion of nationally recognized executive compensation counsel to the
effect that the amount and nature of severance and other benefits due to
Executive pursuant to Section 4.1 is the amount and nature that a court of
competent jurisdiction, based on a final judgment not subject to further appeal,
is most likely to decide to have been calculated in accordance with this
Agreement and applicable law.  “Executive’s Deferred Compensation Determination”
means an opinion of nationally recognized executive compensation counsel to the
effect that the amount of payments due to Executive pursuant to Section 2.4 is
the amount that a court of competent jurisdiction, based on a final judgment not
subject to further appeal, is most likely to decide to have been calculated in
accordance with this Agreement and applicable law.

 

 

ARTICLE V.

Certain Additional Payments by the Company

 

5.1           Gross-up for Certain Taxes.

 

(a)           If it is determined by Allstate’s independent auditors that any
monetary or other benefit received or deemed received by Executive from the
Company or any Affiliate pursuant to this Agreement or otherwise, whether or not
in connection with a Change of Control (such monetary or other benefits
collectively, the “Potential Parachute Pay­ments”), is or will become subject to
any excise tax under Section 4999 of the Code or any similar tax under any
United States federal, state, local or other law other than Section 409A of the
Code (such excise tax and all such similar taxes collectively, “Excise Taxes”),
then the Company shall, subject to Sections 5.6 and 5.7, within five business
days after such determination, pay Executive an amount (the “Gross-Up Payment”)
equal to the product of:

 

(i)            the amount of such Excise Taxes

 

multiplied by

 

(ii)           the Gross-Up Multiple (as defined in Section 5.4).

 

The Gross-Up Payment is intended to compensate Executive for all Excise Taxes
payable by Executive with respect to Potential Parachute Payments and all Taxes
or Excise Taxes payable by Executive with respect to the Gross-Up Payment.  The
Company shall not compensate Executive for any taxes, penalties or interest
related to Section 409A of the Code payable by Executive.

 

(b)           The determination of Allstate’s independent auditors described in
Section 5.1(a), including the detailed calculations of the amounts of the
Potential Parachute

 

 

21

--------------------------------------------------------------------------------


Payments, Excise Taxes and Gross-Up Payment and the assumptions relating
thereto, shall be set forth in a written certificate of such auditors (the
“Company Certificate”) delivered to Executive.  Executive or the Company may at
any time request the preparation and delivery to Executive of a Company
Certificate.  The Company shall cause the Company Certificate to be delivered to
Executive as soon as reasonably possible after such request.

 

5.2           Determination by Executive.

 

(a)           If (i) the Company shall fail to deliver a Company Certificate to
Executive within 30 days after its receipt of his written request therefor, or
(ii) within 90 days after Executive’s receipt of a Company Certificate,
Executive provides notice to Company that Executive disputes either (x) the
amount of the Gross-Up Payment set forth therein or (y) the determination set
forth therein to the effect that no Gross-Up Payment is due by reason of Section
5.7 or otherwise, and Executive takes further measures within 180 days to
enforce the Gross-Up Payment, then Executive may elect to require the Company to
pay a Gross-Up Payment in the amount determined by Executive as set forth in an
Executive Counsel Opinion (as defined in Section 5.5).  Any such demand by
Executive shall be made by delivery to the Company of a written notice that
specifies the Gross-Up Payment determined by Executive (together with the
detailed calculations of the amounts of Potential Parachute Payments, Excise
Taxes and Gross-Up Payment and the assumptions relating thereto) and an
Executive Counsel Opinion regarding such Gross-Up Payment (such written notice
and opinion collectively, the “Executive’s Gross-Up Determi­na­tion”).  Within
30 days after delivery of an Executive’s Gross-Up Determination to the Company,
the Company shall either (i) pay Executive the Gross-Up Payment set forth in the
Executive’s Gross-Up Determination (less the portion thereof, if any, previously
paid to Executive by the Company) or (ii) deliver to Executive a Company
Certificate and a Company Counsel Opinion (as defined in Section 5.5), and pay
Executive the Gross-Up Payment specified in such Company Certificate.  If for
any reason the Company fails to comply with the preceding sentence, the Gross-Up
Payment specified in the Executive’s Gross-Up Determination shall be controlling
for all purposes.

 

(b)           If Executive does not request a Company Certificate, and the
Company does not deliver a Company Certificate to Executive, then (i) the
Company shall, for purposes of Section 5.7, be deemed to have determined that no
Gross-Up Payment is due and (ii) Executive shall not pay any Excise Taxes in
respect of Potential Parachute Payments except in accordance with Sections
5.6(a) or (d).

 

5.3           Additional Gross-up Amounts.  If for any reason (whether pursuant
to subsequently enacted provisions of the Code, other than Section 409A of the
Code, final regulations or published rulings of the IRS, a final judgment of a
court of competent jurisdiction, a determination of the Company’s independent
auditors set forth in a Company Certificate or, subject to the last two
sentences of Section 5.2(a), an Executive’s Gross-Up Determination) it is later
determined that the amount of Excise Taxes payable by Executive is greater than
the amount determined by the Company or Executive pursuant to Section 5.1 or
5.2, as applicable, then the Company shall,

 

 

22

--------------------------------------------------------------------------------


subject to Sections 5.6 and 5.7, pay Executive within 30 days after the
determination, an amount (which shall also be deemed a Gross-Up Payment) equal
to the product of:

 

(a)           the sum of (i) such additional Excise Taxes and (ii) any interest,
penalties, expenses or other costs incurred by Executive as a result of having
taken a position in accordance with a determination made pursuant to Section 5.1
or 5.2, as applicable,

 

multiplied by

 

(b)           the Gross-Up Multiple.

 

5.4           Gross-up Multiple.  The “Gross-Up Multiple” shall equal a
fraction, the numerator of which is one (1.0), and the denominator of which is
one (1.0) minus the lesser of (i) the sum, expressed as a decimal fraction, of
the effective after-tax marginal rates of all Taxes and any Excise Taxes
applicable to the Gross-Up Payment or (ii) 0.80, it being intended that the
Gross-Up Multiple shall in no event exceed five (5.0).  (If different rates of
tax are applicable to various portions of a Gross-Up Payment, the weighted
average of such rates shall be used.)  For purposes of this Section, Executive
shall be deemed to be subject to the highest effective after-tax marginal rate
of Taxes.

 

5.5           Opinion of Counsel.  “Executive Counsel Opinion” means an opinion
of nationally recognized executive compensation counsel to the effect (i) that
the amount of the Gross-Up Payment determined by Executive pursuant to Section
5.2 is the amount that a court of competent jurisdiction, based on a final
judgment not subject to further appeal, is most likely to decide to have been
calculated in accordance with this Article and applicable law and (ii) if the
Company has previously delivered a Company Certificate to Executive, that there
is no reasonable basis or no substantial authority for the calculation of the
Gross-Up Payment set forth in the Company Certificate. “Company Counsel Opinion”
means an opinion of nationally recognized executive compensation counsel to the
effect that (i) the amount of the Gross-Up Payment set forth in the Company
Certificate is the amount that a court of competent jurisdiction, based on a
final judgment not subject to further appeal, is most likely to decide to have
been calculated in accordance with this Article and applicable law and (ii) for
purposes of Section 6662 of the Code, Executive has substantial authority to
report on his federal income tax return the amount of Excise Taxes set forth in
the Company Certificate.

 

5.6           Amount Increased or Contested.

 

(a)           Executive shall notify the Company in writing (an “Executive’s
Notice”) of any claim by the IRS or other taxing authority (an “IRS Claim”)
that, if successful, would require the payment by Executive of Excise Taxes in
respect of Potential Parachute Payments in an amount in excess of the amount of
such Excise Taxes determined in accordance with Section 5.1 or 5.2, as
applicable.  Executive’s Notice shall include the nature and amount of such IRS
Claim, the date on which such IRS Claim is due to be paid (the “IRS Claim
Deadline), and a copy of all notices and other documents or correspondence
received by Executive in respect of such IRS Claim.  Executive shall give the
Executive’s Notice as

 

 

23

--------------------------------------------------------------------------------


soon as practicable, but no later than the earlier of (i) 10 business days after
Executive first obtains actual knowledge of such IRS Claim or (ii) five business
days before the IRS Claim Deadline; provided, however, that any failure to give
such Executive’s Notice shall affect the Company’s obligations under this
Article only to the extent that the Company is actually prejudiced by such
failure.  If at least one business day before the IRS Claim Deadline the Company
shall:

 

(i)            deliver to Executive a Company Certificate to the effect that the
IRS Claim has been reviewed by the Company’s independent auditors and,
notwithstanding the IRS Claim, the amount of Excise Taxes, interest or penalties
payable by Execu­tive is less than the amount specified in the IRS Claim,

 

(ii)           pay to Executive an amount (which shall also be deemed a Gross-Up
Payment) equal to the positive difference between the product of (x) the amount
of Excise Taxes, interest and penalties specified in the Company Certificate, if
any, multiplied by (y) the Gross-Up Multiple, less the portion of such product,
if any, previously paid to Executive by the Company, and

 

(iii)          direct Executive pursuant to Section 5.6(d) to contest the
balance of the IRS Claim,

 

                                                then Executive shall pay only
the amount, if any, of Excise Taxes, interest and penalties specified in the
Company Certificate.  In no event shall Executive pay an IRS Claim earlier than
30 days after having given an Executive’s Notice to the Company (or, if sooner,
the IRS Claim Deadline).

 

(b)           At any time after the payment by Executive of any amount of Excise
Taxes or related interest or penalties in respect of Potential Parachute
Payments (whether or not such amount was based on a Company Certificate, an
Executive’s Gross-Up Determination or an IRS Claim), the Company may in its
discretion require Executive to pursue a claim for a refund (a “Refund Claim”)
of all or any portion of such Excise Taxes, interest or penalties as the Company
may specify by written notice to Executive.

 

(c)           If the Company notifies Executive in writing that the Company
desires Executive to contest an IRS Claim or to pursue a Refund Claim, Executive
shall:

 

(i)            give the Company all information that it reasonably requests in
writing from time to time relating to such IRS Claim or Refund Claim, as
applicable,

 

(ii)           take such action in connection with such IRS Claim or Refund
Claim (as applicable) as the Company reasonably requests in writing from time to
time, including accepting legal representation with respect thereto by an
attorney selected

 

 

24

--------------------------------------------------------------------------------


by the Company, subject to the approval of Executive (which approval shall not
be unreasonably withheld or delayed),

 

(iii)          cooperate with the Company in good faith to contest such IRS
Claim or pursue such Refund Claim, as applicable,

 

(iv)          permit the Company to participate in any proceedings relating to
such IRS Claim or Refund Claim, as applicable, and

 

(v)           contest such IRS Claim or prosecute Refund Claim (as applicable)
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company may from time
to time determine in its discretion.

 

The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Executive to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the IRS or other taxing authority in respect of such IRS Claim
or Refund Claim (as applicable); provided that (i) any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
relating to the IRS Claim is limited solely to such IRS Claim, (ii) the
Company’s control of the IRS Claim or Refund Claim (as applicable) shall be
limited to issues with respect to which a Gross-Up Payment would be payable, and
(iii) Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or other taxing authority.

 

(d)           The Company may at any time in its discretion direct Executive to
(i) contest the IRS Claim in any lawful manner or (ii) pay the amount specified
in an IRS Claim and pursue a Refund Claim; provided, however, that if the
Company directs Executive to pay an IRS Claim and pursue a Refund Claim, the
Company shall advance the amount of such payment to Executive on an
interest-free basis and shall indemnify Executive, on an after-tax basis, for
any Taxes, Excise Taxes and related interest or penalties imposed with respect
to such advance.

 

(e)           The Company shall pay directly all legal, accounting and other
costs and expenses (including additional interest and penalties) incurred by the
Company or Executive in connection with any IRS Claim or Refund Claim, as
applicable, and shall indemnify Executive, on an after-tax basis, for any Taxes,
Excise Taxes and related interest and penalties imposed as a result of such
payment of costs and expenses.

 

5.7           Limitations on Gross-Up Payments.

 

(a)           Notwithstanding any other provision of this Arti­cle V, if the
aggregate After-Tax Amount (as defined below) of the Potential Parachute
Payments and Gross-Up Payment that, but for this Section 5.7, would be payable
to Executive, does not exceed 110% of

 

 

25

--------------------------------------------------------------------------------


the after-tax Floor Amount (as defined below), then no Gross-Up Payment shall be
made to Executive and the aggregate amount of Potential Parachute Payments
payable to Executive shall be reduced (but not below the Floor Amount) to the
largest amount that would both (i) not cause any Excise Taxes to be payable by
Executive and (ii) not cause any Potential Parachute Payments to become
nondeductible by the Company by reason of Section 280G of the Code (or any
successor provision).  For purposes of the preceding sentence, Executive shall
be deemed to be subject to the highest effective after-tax marginal rate of
Taxes.

 

(b)           For purposes of this Agreement:

 

(i)            “After-Tax Amount” means the portion of a specified amount that
would remain after payment of all Taxes and Excise Taxes paid or payable by
Executive in respect of such specified amount; and

 

(ii)           “Floor Amount” means the greatest pre-tax amount of Potential
Parachute Payments that could be paid to Executive without causing Executive to
become liable for any Excise Taxes in connection therewith; and

 

(iii)          “After-Tax Floor Amount” means the After-Tax Amount of the Floor
Amount.

 

5.8           Refunds.  If, after the receipt by Executive of any payment or
advance of Excise Taxes by the Company pursuant to this Article, Executive
receives any refund with respect to such Excise Taxes, Executive shall (subject
to the Company’s complying with any applicable requirements of Section 5.6)
promptly pay the Company the amount of such refund (together with any interest
paid or credited thereon after Taxes applicable thereto).  If, after the receipt
by Executive of an amount advanced by the Company pursuant to Section 5.6, a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such determination within 30 days after the Company
receives written notice of such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.  Any contest of a denial of refund shall be con­trolled by Section 5.6.

 

 

ARTICLE VI.

Expenses and Interest

 

6.1           Legal and Other Expenses.

 

(a)           If Executive incurs legal fees (including fees in connection with
the delivery of an Executive Counsel Opinion) or other expenses (including
expert witness and accounting fees) in an effort to determine, secure, preserve,
establish entitlement to, or obtain benefits under this Agreement (collectively,
“Legal and Other Expenses”), the Company shall,

 

 

26

--------------------------------------------------------------------------------


regardless of the outcome of such effort, pay or reimburse Executive for such
Legal and Other Expenses in accordance with Section 6.1(b).

 

(b)           All Legal and Other Expenses shall be paid or reimbursed on a
monthly basis within 10 days after Allstate’s receipt of Executive’s written
request accompanied by evidence that such Legal and Other Expenses were
incurred.

 

(c)           If Executive does not prevail (after exhaustion of all available
judicial remedies) in respect of a claim by Executive or by the Company
hereunder, and the Company establishes before a court of competent jurisdiction,
by clear and convincing evidence, that Executive had no reasonable basis for his
claim hereunder, or for his response to the Company’s claim thereunder, or acted
in bad faith, no further payment of or reimbursement for Legal and Other
Expenses shall be due to Executive in respect of such claim and Executive shall
refund any amounts previously paid or reimbursed hereunder with respect to such
claim.

 

6.2           Interest.  If the Company does not pay an amount due to Executive
under this Agreement within five business days after such amount first became
due and owing, interest shall accrue on such amount from the date it became due
and owing until the date of payment at an annual rate equal to 200 basis points
above the base commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment.

 

 

ARTICLE VII.

No Set-off or Mitigation

 

7.1           No Set-off by Company.  Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense.  Time is of the essence in the performance by the Company of its
obligations under this Agreement.  Any claim that the Company may have against
Executive, whether for a breach of this Agreement or otherwise, shall be brought
in a separate action or proceeding and not as part of any action or proceeding
brought by Executive to enforce any rights against the Company under this
Agreement, except if (i) the Company’s claim is determined by a court to be a
compulsory counterclaim under applicable law or (ii) if a court determines that
the Company would otherwise be materially prejudiced if its claim were to be
brought in a separate action.

 

7.2           No Mitigation.  Executive shall not have any duty to mitigate the
amounts payable by the Company under this Agreement by seeking new employment or
self-employment following termination.  Except as specifically otherwise
provided in this Agreement, all amounts payable pursuant to this Agreement shall
be paid without reduction regardless of any amounts of salary, compensation or
other amounts that may be paid or payable to Executive as the result of
Executive’s employment by another employer or self-employment.

 

 

27

--------------------------------------------------------------------------------

 

ARTICLE VIII.

Restrictive Covenants

 

8.1           Non-Competition.  If Executive remains employed by the Company on
the Effective Date, Executive shall not at any time during the period beginning
on the Effective Date and ending on the first anniversary of the Termination
Date, directly or indirect­ly, in any capacity:

 

(a)           engage or participate in, become employed by, serve as a director
of, or render advisory or consulting or other services in connection with, any
Competitive Business; provided, however, that this Section 8.1(a) shall not
preclude Executive from being an employee of, or consultant to, any business
unit of a Competitive Business if (i) such business unit does not qualify as a
Competitive Business in its own right and (ii) Executive does not have any
direct or indirect involvement in, or responsibility for, any operations of such
Competitive Business that cause it to qualify as a Competitive Business; or

 

(b)           make or retain any financial investment, whether in the form of
equity or debt, or own any interest, in any Competitive Business; provided,
however, that nothing in this subsection shall restrict Executive from making an
investment in any Competitive Business if such investment (i) represents no more
than 1% of the aggregate market value of the outstanding capital stock or debt
(as applicable) of such Competitive Business, (ii) does not give Executive any
right or ability, directly or indirectly, to control or influence the policy
decisions or management of such Competitive Business, and (iii) does not create
a conflict of interest between Executive’s duties under this Agreement and his
interest in such investment.

 

8.2           Non-Solicitation.  If Executive remains employed by the Company on
the Effective Date, Executive shall not at any time during the period beginning
on the Effective Date and ending on the first anniversary of the Termination
Date, directly or indirectly:

 

(a)           other than in connection with the good-faith performance of his
duties as an officer of the Company, encourage any employee or agent of the
Company to terminate his relationship with the Company;

 

(b)           employ, engage as a consultant or adviser, or solicit the
employment or engagement as a consultant or adviser, of any employee or agent of
the Company (other than by the Company or its Affiliates), or cause or encourage
any Person to do any of the foregoing;

 

(c)           establish (or take preliminary steps to establish) a business
with, or encourage others to establish (or take preliminary steps to establish)
a business with, any employee or agent of the Company; or

 

 

28

--------------------------------------------------------------------------------


(d)           interfere with the relationship of the Company with, or endeavor
to entice away from the Company, any Person who or which at any time during the
period commencing one year prior to the Agreement Date was or is a material
customer or material supplier of, or maintained a material business
relation­ship with, the Company.

 

8.3           Reasonableness of Restrictive Covenants.

 

(a)           Executive acknowledges that the covenants contained in Sections
8.1 and 8.2 are reasonable in the scope of the activities restricted, the
geographic area covered by the restrictions, and the duration of the
restrictions, and that such cove­nants are reasonably necessary to protect the
Company’s relationships with its employees, customers and suppliers.  Executive
further acknowl­edges such covenants are essential elements of this Agreement
and that, but for such covenants, the Company would not have entered into this
Agreement.

 

(b)           The Company and Executive have each consulted with their
respective legal counsel and have been advised concerning the reasonableness and
propriety of such covenants.  Executive acknowledg­es that his observance of the
covenants contained in Sections 8.1 and 8.2 will not deprive him of the ability
to earn a livelihood or to support his dependents.

 

8.4           Right to Injunction; Survival of Undertakings.

 

(a)           In recognition of the necessity of the limited restric­tions
imposed by Sections 8.1 and 8.2, the parties agree that it would be impossible
to measure solely in money the damages that the Company would suffer if
Executive were to breach any of his obligations under such Sections.  Executive
acknowledges that any breach of any provision of such Sections would irreparably
injure the Company.  Accordingly, Executive agrees that the Company shall be
entitled, in addition to any other remedies to which the Company may be entitled
under this Agreement or otherwise, to an injunction to be issued by a court of
competent jurisdiction, to restrain any actual breach, or threatened breach, of
such provisions, and Executive hereby waives any right to assert any defense
that the Company has an adequate remedy at law for any such breach.

 

(b)           If a court determines that any of the covenants included in this
Article VIII is unenforceable in whole or in part because of such covenant’s
duration or geographical or other scope, such court may modify the duration or
scope of such provision, as the case may be, so as to cause such covenant as so
modified to be enforceable.

 

(c)           All of the provisions of this Article VIII shall survive any
Termination of Employment without regard to (i) the reasons for such termination
or (ii) the expiration of the Agreement Term.

 

29

--------------------------------------------------------------------------------


8.5           Non-Disparagement.  If Executive remains employed by the Company
on the Effective Date, Executive shall not at any time during the two-year
period commencing on the Termina­tion Date (a) make any written or oral
statement that brings the Company or any of its then-current or former
employees, officers or agents into disrepute, or tarnishes any of their images
or reputations or (b) publish, comment on or disseminate any statements
suggesting or accusing the Company or any of its then-current or former agents,
employees or officers of any misconduct or unlawful behavior.  This Section
shall not be deemed to be breached by testimony of Executive given in any
judicial or governmental proceeding that Executive reasonably believes to be
truthful at the time given or by any other action of Executive that he
reasonably believes is taken in accordance with the requirements of applicable
law or administrative regulation.

 

ARTICLE IX.

Non-Exclusivity of Rights

 

9.1           Waiver of Certain Other Rights.  To the extent Executive shall
have received severance payments or other severance benefits under any other
Plan or agreement of the Company prior to receiving severance payments or other
severance benefits pursuant to Article IV, the severance payments and other
severance benefits under such Plan or agreement shall reduce (but not below
zero) the corresponding severance payments or other severance benefits to which
Executive shall be entitled under Article IV.  To the extent that Executive
receives payments or other benefits pursuant to Article IV, Executive hereby
waives the right to receive a corresponding amount of future severance payments
or other severance benefits under any other Plan or agreement of the Company. 
To the extent that Executive receives payments pursuant to Section 4.1(b),
Executive hereby waives the right to receive payments or other benefits under
any Non-Qualified Plan that have accrued as of the Termination Date.  To the
extent that Executive received payments or other benefits pursuant to Section
4.1(a)(ii) or (iii), Executive hereby waives the right to receive any Annual
Bonus or LTIP Bonus payments with respect to the Annual Performance Period of
LTIP Performance Periods in effect as of the Termination Date.

 

9.2           Other Rights.  Except as expressly provided in Section 9.1, this
Agreement shall not prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other Plans provided by the
Company and for which Executive may qualify, nor shall this Agreement limit or
otherwise affect such rights as Executive may have under any other agreements
with the Company.  Amounts that are vested benefits or which Executive is
otherwise entitled to receive under any Plan and any other payment or benefit
required by law at or after the Termination Date shall be payable in accordance
with such Plan or applicable law except as expressly modified by this Agreement.

 

 

30

--------------------------------------------------------------------------------


ARTICLE X.

Miscellaneous

 

10.1         No Assignability.  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

10.2         Successors.  This Agreement shall inure to the benefit of and be
binding on the Company and its successors and assigns.  The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  Any successor to the business or assets of the
Company that assumes or agrees to perform this Agreement by operation of law,
contract, or otherwise shall be jointly and severally liable with the Company
under this Agreement as if such successor were the Company.

 

10.3         Payments to Beneficiary.  If Executive dies before receiving
amounts to which Executive is entitled under this Agreement, such amounts shall
be paid in a lump sum to one or more beneficiaries designated in writing by
Executive (each, a “Beneficiary”), or if none is so designated, to Executive’s
estate.

 

10.4         Non-Alienation of Benefits.  Benefits payable under this Agree­ment
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encum­brance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

 

10.5         No Deference.  Unless otherwise expressly provided in this
Agreement, no determination pursuant to, or interpretation of, this Agreement
made by the board of directors (or any committee thereof) of Allstate or any
Successor Corporation shall be entitled to any presumptive validity or other
deference in connection with any judicial or administrative proceeding relating
to or arising under this Agreement.

 

10.6         Severability.  If any one or more Articles, Sections or other
portions of this Agreement are declared by any court or governmental authority
to be unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid.  Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

 

10.7         Amendments.  This Agreement shall not be amended or modified except
by written instrument executed by Executive, Allstate and AIC.

 

 

31

--------------------------------------------------------------------------------


10.8         Notices.  All notices and other communications under this Agreement
shall be in writing and delivered by hand, by nationally recog­nized delivery
service that promises overnight delivery, or by first-class registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

 

 

If to Executive, to Executive at his most recent home address on file with the
Company.

 

 

 

 

 

If to Allstate or AIC:

 

 

 

 

 

The Allstate Corporation

 

 

2775 Sanders Road

 

 

Northbrook, Illinois 60062

 

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.

 

10.9         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.

 

10.10       Governing Law.  This Agreement shall be interpreted and construed in
accordance with the laws of the State of Illinois, without regard to its choice
of law principles.

 

10.11       Captions.  The captions of this Agreement are not a part of the
provisions hereof and shall have no force or effect.

 

10.12       Number and Gender.  Wherever appropriate, the singular shall include
the plural, the plural shall include the singular, and the masculine shall
in­clude the feminine.

 

10.13       Tax Withholding.  The Company may withhold from any amounts payable
under this Agreement any Taxes that are required to be withheld by any
applicable law or regulation.

 

10.14       No Waiver.  Executive’s failure to insist upon strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision of this Agreement.  A waiver of any provision
of this Agreement shall not be deemed a waiver of any other provision, and any
waiver of any default in any such provision shall not be deemed a waiver of any
later default thereof or of any other provision.

 

10.15       Joint and Several Liability.  The obligations of Allstate and AIC to
Executive under this Agreement shall be joint and several.

 

 

32

--------------------------------------------------------------------------------


10.16       No Rights Prior to Effective Date.  Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall not entitle Executive to
any compensation, severance or other benefits of any kind prior to an Effective
Date.

 

10.17       Six-month Delay.  Any payment considered to be deferred compensation
under Section 409A of the Code and not subject to an exception or exemption
thereunder, shall not be paid to Executive prior to the first business day
following the date that is six (6) months after the date of Executive’s
Termination of Employment.  Any payments that would otherwise have been made to
Executive during such six (6) month period shall instead be aggregated and not
paid to Executive prior to the first business day following the date that is six
(6) months after the date of  Executive’s Termination of Employment.  Any
payments subject to a six-month delay shall be paid with interest which shall
accrue from the date such payment became due and owing until the date of payment
at an annual rate equal to 200 basis points above the base commercial lending
rate published in The Wall Street Journal in effect from time to time during the
six-month delay period.  Any payments scheduled to be made after the date that
is six (6) months after the Termination Date shall be paid to Executive in
accordance with the other provisions of this Agreement or applicable plan.

 

                10.18.      Interpretation to Avoid 409A Penalties.  This
Agreement is intended to comply with the provisions of Section 409A of the Code
so as to avoid the imposition of excise taxes and penalties on the Executive
under Section 409A of the Code.  The Agreement shall be interpreted, construed
and administered consistent with that intent.

 

                10.19       Entire Agreement.  This Agreement contains the
entire understanding of Allstate, AIC and Executive with respect to its subject
matter.

 

 

33

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive, Allstate and AIC have executed this Amended and
Restated Change of Control Employment Agreement as of December 31, 2008.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

[Name of Executive]

 

 

 

 

 

 

 

 

 

 

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

34

--------------------------------------------------------------------------------
